DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 06/28/2022 has been received and considered. Claim 41 is new. Claims 21-41 are presented for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 21 recites a model predictive maintenance system, independent claim 28 recites a model predictive maintenance method, independent claim 35 recites computer-readable media containing program instructions (manufacture, process, system = 2019 PEG Step 1 = yes) for equipment comprising optimizing an objective function to generate maintenance decisions indicating times to perform maintenance on the equipment, the objective function comprising: a first cost of performing maintenance defined as a first function of the maintenance decisions, causing the first cost to increase responsive to adding a decision to perform maintenance; and a second cost of operating the equipment defined as a second function of the maintenance decisions, causing the second cost to decrease responsive to adding the decision to perform maintenance.
Step 2A, Prong One: The "optimizing an objective function to generate maintenance decisions" of independent claims 21, 28, and 35 is substantially drawn to mathematical relationships/calculations. The specification reads "[0151]… Objective function optimizer 940 can optimize (i.e., minimize) the objective function using any of a variety of optimization techniques to identify the optimal values for each of the decision variables. [0152] One example of an objective function which can be generated by high level optimizer 832 is shown in the following equation…", "[0110]… MPM system 602 can optimize (i.e., minimize) the objective function using any of a variety of optimization techniques to identify the optimal values for each of the decision variables. [0111] One example of an objective function which can be optimized by MPM system 602 is shown in the following equation…". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A, Prong two: The claim(s) recite the additional limitations/elements of "processors" and "computer-readable media containing program instructions". The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. As to the "initiating an automated action to perform maintenance on the equipment using the set of maintenance decisions" limitations, they appear to be analogous to displaying at best. The specification reads "[0089] Fault detection and diagnostics (FDD) layer... may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults can include… a maintenance scheduling system… High Level Optimizer [0150] Referring now to FIG. 9... High level optimizer 832 can be configured to determine an optimal maintenance strategy for connected equipment... the optimal maintenance strategy is a set of decisions which optimizes the total cost associated with… maintaining… connected equipment 610 over the duration of an optimization period (e.g., 30 weeks, 52 weeks, 10 years, 30 years, etc.). The decisions can include, for example… equipment maintenance decisions… [0151] High level optimizer 832 is shown to include… a maintenance cost predictor... Cost predictors… can use a model predictive control technique to formulate an objective function which expresses the total cost as a function of several decision variables (e.g., maintenance decisions". Displaying, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See collecting information, analyzing it, and displaying certain results of the collection and analysis at issue in Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO).
Step 2B: As discussed with respect to Step 2A, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. The claims recite the additional limitations/elements of "processors" and "computer-readable media containing program instructions". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Step 2A, Prong One: Dependent claims are substantially drawn to mathematical and/or numerical concepts. As to claims 24, 25, 31, 32, 38, and 39, the Examiner notes that updating an input parameter is a mathematical concept. The specification reads "[0151]… Cost predictors… can use a model predictive control technique to formulate an objective function which expresses the total cost as a function of… input parameters (e.g., energy cost, device efficiency, device reliability)" and "[0186]… efficiency updater 911 identifies the maintenance activity associated with each binary decision variable Bmain,j,i and resets the efficiency η to the corresponding post-maintenance efficiency level". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Claims 21-41 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 21-26, 28-33, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo, (Discenzo hereinafter) U.S. Patent No. 8126574 (see IDS dated 12/29/2020) taken in view of Christopher Dean Higgins, (Higgins hereinafter) U.S. Patent 10437241 (see IDS dated 06/28/2021).
As to claim 21, Discenzo discloses a model (see "models including simulation models, rule-based system, expert system, or other modeling techniques may be used to establish the range of possible operating conditions and evaluate their potential for optimizing machinery operation" in col. 8, lines 26-30) predictive maintenance system for equipment (see "predicted machine characteristics (e.g… maintenance" in col. 5, lines 44-51), the model predictive maintenance system comprising: one or more processors; and one or more non-transitory computer-readable media containing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see '"component" and "system"… refer to a computer-related entity… a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer' in col. 9, line 62 to col. 10, line 3) comprising: performing an optimization of an objective function (see "objective function... optimized", 'in the extended control model... an analytic representation of the operating objectives of the process or plant along with any additional operating constraints. The representation of the operating objectives of the process provides a quantifiable measure of the "goodness of operation" and may include critical performance criteria such as energy cost and process revenues. This permits establishing an objective function... subsequently... optimized... objective function specifying the process and business benefits may be optimized via dynamic changes in the control action' in col. 23, line(s) 40-48) to generate, as a result of the optimization, a set of maintenance decisions (see optimize as "maximize", "generated decision space… evaluated to facilitate that suitably robust operational and/or machinery decisions are made that maximize specified business objective(s) such as revenue generation, life cycle cost, energy utilization, and/or machinery longevity… invention integrates diagnostics and/or prognostics with control linked with business objectives and strategies" in col. 5, lines 3-9) indicating one or more times during a time period at which to perform maintenance on the equipment (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30), the objective function comprising: a first cost of performing maintenance on the equipment (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) over the time period (see “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19)… and a second cost of operating the equipment (see "predicted machine characteristics (e.g… operating costs" in col. 5, lines 44-61) over the time period (see “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19)… and initiating an automated action to perform maintenance on the equipment using the set of maintenance decisions (see "initiating an automated" as "to schedule maintenance of a particular machine… replacement part... automatically... ordered", "diagnostic/prognostic components 732 can exchange and share data so as to schedule maintenance of a particular machine… a needed replacement part... automatically... ordered and dynamically tracked via the Internet to facilitate continued operation" in col. 32, lines 28-62; "prognostic algorithm… determine a… system has degraded and has perhaps 500 operating hours left… The correct needed replacement… automatically ordered" in col. 32, line 64 to col. 33, line 3).
While Discenzo discloses a model predictive maintenance system for equipment; Discenzo fails to disclose defined as a first function of the set of maintenance decisions, the first function causing the first cost to increase responsive to adding a decision to perform maintenance on the equipment to the set of maintenance decisions… defined as a second function of the set of maintenance decisions, the second function causing the second cost to decrease responsive to adding the decision to perform maintenance on the equipment to the set of maintenance decisions.
Higgins discloses defined as a first function of the set of maintenance decisions, the first function causing the first cost to increase responsive to adding a decision to perform maintenance on the equipment to the set of maintenance decisions (see "scenario model of the initial maintenance package may… model the approximate cost to perform the initial maintenance package" in col. 11, lines 50-54 – Examiner notes that cost increases responsive to performing maintenance)… defined as a second function of the set of maintenance decisions (see "second maintenance package comprises… preventative actions to perform over a period of time" in col. 21, lines 46-53), the second function causing the second cost to decrease responsive to adding the decision to perform maintenance on the equipment to the set of maintenance decisions (see "updated maintenance package… simulated", "updated maintenance package 88 may be an initial maintenance package generated by the maintenance package generator 82 that has subsequently been simulated by the scenario model simulator… updated maintenance package… allow the industrial asset to perform the forecasted operations, have a lower potential loss of income due to downtime in comparison to other maintenance packages, and have a maintenance schedule that is less than or equal to the preventative maintenance and corrective maintenance budgets. Additionally, the maintenance schedule of the updated maintenance package 88 may include maintenance operations that are more cost effective to perform than maintenance operations of other maintenance packages" in col. 13, lines 21-54; "maintenance learning system 86 may check the scenario model to determine whether the scenario model may be changed to better conform to the user input 72 and data constraints 76. For instance… suggest a maintenance operation that is less costly… maintenance learning system 86 may send a command to the maintenance package generator 82 to generate another initial maintenance package, which may subsequently be simulated by the scenario model simulator 84 and checked by the maintenance learning system 86. This cycle may repeat a number of times until the scenario model simulator 84 produces results within a desired threshold" in col. 12, lines 8-38).
Discenzo and Higgins are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Higgins with Discenzo, because Higgins discloses "the maintenance routine system 78 may determine an updated maintenance package" (see col. 13, lines 21-22), and as a result, Higgins reports that "the updated maintenance package… allow the industrial asset to perform the forecasted operations, have a lower potential loss of income due to downtime in comparison to other maintenance packages, and have a maintenance schedule that is less than or equal to the preventative maintenance and corrective maintenance budgets. Additionally, the maintenance schedule of the updated maintenance package… include maintenance operations that are more cost effective to perform than maintenance operations of other maintenance packages, yet the updated maintenance package 88, if performed, may also extend the predicted life limit of the components of the industrial asset" (see col. 13, lines 42-54).
As to claim 22, Discenzo discloses wherein: the first cost of performing maintenance on the equipment over the time period comprises a cost of purchasing or replacing the equipment over the time period; and the set of maintenance decisions indicates one or more times during the time period at which to add new devices to the equipment in addition to or in place of existing devices of the equipment (see "Condition based maintenance… for establishing effective reliability centered maintenance programs. Information regarding the degree of machinery degradation, a diagnosis of an early stage fault, and prognostics information such as remaining useful life enable plant maintenance and operations personnel to take action to minimize maintenance expenses and operations impact" in col. 27, line 62 to col. 28, line 2; "replacing"/"add new devices" as "replacement", "prognostic algorithm… determine a… system has degraded and has perhaps 500 operating hours left… correct needed replacement… automatically ordered" in col. 32, line 64 to col. 33, line 3).
As to claim 23, Discenzo discloses wherein: the second function defines the second cost of operating the equipment over the time period as a function of both the set of maintenance decisions and a set of control decisions for the equipment over the time period (see optimize as "maximize", "generated decision space… evaluated to facilitate that suitably robust operational and/or machinery decisions are made that maximize specified business objective(s) such as revenue generation, life cycle cost, energy utilization, and/or machinery longevity… invention integrates diagnostics and/or prognostics with control linked with business objectives and strategies" in col. 5, lines 3-9); and both the set of maintenance decisions (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30) and the set of control decisions are generated as results of the optimization (see "gradient search technique, also called the method of steepest decent is illustrated graphically in FIG. 3. Here each arrow represents a new control decision in the quest to realize a minimum value for the objective function" in col. 25, lines 26-29).
As to claim 24, Discenzo discloses wherein: the second function defines the second cost of operating the equipment (see "predicted machine characteristics (e.g… operating costs" in col. 5, lines 44-61) over the time period (see “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19) as a function of an operating efficiency of the equipment (see "optimization… correlate efficiency information related to the components of the system 902, along with such efficiency information related to components of a larger process or system of which the system 902 is a part… to select the desired operating point for optimization of overall system efficiency" in col. 37, line(s) 47-57); and the operations comprise increasing the operating efficiency of the equipment (see "Prognostics and Control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… for overall process optimization with regard to… efficiency … life expectancy models… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56"; “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19; “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65) responsive to adding the decision to perform maintenance on the equipment to the set of maintenance decisions (see "Condition based maintenance… for establishing effective reliability centered maintenance programs. Information regarding the degree of machinery degradation, a diagnosis of an early stage fault, and prognostics information such as remaining useful life enable plant maintenance and operations personnel to take action to minimize maintenance expenses and operations impact" in col. 27, line 62 to col. 28, line 2).
As to claim 25, Discenzo discloses wherein: the second function defines the second cost of operating the equipment (see "predicted machine characteristics (e.g… operating costs" in col. 5, lines 44-61) over the time period (see “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19) as a function of an operating efficiency of the equipment (see "optimization… correlate efficiency information related to the components of the system 902, along with such efficiency information related to components of a larger process or system of which the system 902 is a part… to select the desired operating point for optimization of overall system efficiency" in col. 37, line(s) 47-57); and the operations comprise decreasing the operating efficiency of the equipment (see "Prognostics and Control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… for overall process optimization with regard to… efficiency … life expectancy models… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56"; “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19; “machinery monitoring and condition-based maintenance… integrating real-time diagnostics and prognostics... within... control” in col. 4, line(s) 61-65) based on an estimated degradation of the equipment over the time period (see "determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information… include different desired operating points" in col. 40, lines 21-33).
As to claim 26, Discenzo discloses defining a reliability of the equipment as a third function of the set of maintenance decisions (see "In the case of excessive maintenance costs, the optimization… determine that continually replacing failing components is not longer an optimum strategy and… perform an economic analysis on a new more reliable component or a new machine" in col. 33, lines 10-14); and using the reliability of the equipment to perform the optimization of the objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48) to generate the set of maintenance decisions (see optimize as "maximize", "generated decision space… evaluated to facilitate that suitably robust operational and/or machinery decisions are made that maximize specified business objective(s) such as revenue generation, life cycle cost, energy utilization, and/or machinery longevity… invention integrates diagnostics and/or prognostics with control linked with business objectives and strategies" in col. 5, lines 3-9).
Regarding claims 28-33 and 35-40 their features correspond to features of claims 21-26. Therefore, claims 28-33 and 35-40 are rejected for the same reasons given above.
As to claim 41, Discenzo discloses wherein the second cost of operating the equipment is a cost of one or more resources consumed by the equipment during operation (see "cost of… resources consumed" as "energy cost", 'in the extended control model... an analytic representation of the operating objectives of the process or plant along with any additional operating constraints. The representation of the operating objectives of the process provides a quantifiable measure of the "goodness of operation" and may include critical performance criteria such as energy cost… This permits establishing an objective function' in col. 23, line(s) 40-48; "cost of… resources consumed" as "cost per kWh", "if the operating objective is to minimize energy cost per gallon pumped then the objective function will include… cost per kWh" in col. 24, lines 21-23).

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo taken in view of Higgins as applied to claims 21 and 28 above, and further in view of Mahesh Kumar Asati, (Asati hereinafter), U.S. Pre–Grant publication 20160281607 (see IDS dated 12/29/2020).
As to claims 27 and 34, while Discenzo and Higgins disclose a model predictive maintenance system for equipment, Discenzo and Higgins fail to disclose wherein: the time period comprises a plurality of time steps; at least one of the first cost or the second cost is a function of a plurality of cost values corresponding to the plurality of time steps; and at least one of the first function or the second function defines the first cost or the second cost, respectively, as a net present value of the plurality of cost values.
Asati discloses wherein: the time period comprises a plurality of time (see "[0139]… turbine modeling system… to evaluate the benefit of performing turbine maintenance at a given time") steps (see "[0061]… economically optimized control and design is enabled for one or multiple time periods under consideration from the instant to a lifecycle"; "[0103]… optimizer 64 may compute the full trajectory of manipulated variable moves over the future time horizon, for example one hour. Thus, for an optimization system that executes every 30 seconds, 120 values may be computed over an one hour future time horizon for each manipulated variable.… optimizer 64 may repeat this process for each optimization cycle, thereby, constantly maintaining optimal performance as the power plant 12 is affected by unanticipated changes"); at least one of the first cost or the second cost is a function of a plurality of cost values corresponding to the plurality of time steps; and at least one of the first function or the second function defines the first cost or the second cost, respectively, as a net present value of the plurality of cost values (see "second cost" as objective function's cost function whereby an economic net present value is calculated for a second future scenario, "[0299]… optimizer… examine a multitude of possibilities for determining an enhanced or optimized solution given all of the available input data. For example, the objective function may include a cost function whereby an economic net present value is calculated given the number of different factors and criteria defined within several scenarios related to a future period of operation for the power plant… Each such scenario may include a set of operational, performance, behavioral, equipment upgrades, degradation rates, market characteristics, and environmental assumptions, as well as other defined criteria").
Discenzo, Higgins, and Asati are analogous art because they are related to maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Asati with Discenzo and Higgins, because Asati discloses "[0094]… an optimizer… interacts with the neural network 71 to search for optimal setpoints… perturbation… assist in varying the operational setpoints of the models… different than the current operational setpoint… By simulating the operation of the power plant at different setpoints, the optimizer 64 searches for operational setpoints that would cause the plant to operate more economically or improve performance by some other criteria", and as a result, Asati discloses the following improvements over his prior art: "[0139]… modeling… to evaluate the benefit of performing… maintenance at a given time… model… current capabilities based on current performance parameters. Then, an operator specified scenario can be generated that models the operating characteristics… if maintenance is performed (e.g., improving the performance parameter values to show an expected performance boost). For example… performance parameters reflect machine degradation… a cost-benefit analysis… to compare the benefit gained by performing the maintenance against the costs incurred" and "[0172]… operating mode … defined as… one in which the maintenance operation is not performed, meaning that the simulation of the multiple cases for this operating mode would not include the expected performance boost. The results from the simulations may then be analyzed so that the economic effects are better understood").

Response to Arguments
Regarding the Specification objections, Applicant's arguments have been considered and the objections are withdrawn.
Regarding the rejections under 112, the amendment corrected all deficiencies, and those objections are withdrawn.
Regarding the rejections under 101, Applicant's arguments have been considered but they are not persuasive. Claim rejections remain. Applicant argues, (see page 9, last paragraph to page 10, last paragraph):
‘… step of Claims 21, 28, and 25 provides a meaningful limitation on the scope of the automated action which requires that the automated action be an action to perform maintenance on the equipment. Applicant submits that the final step of Claims 21, 28, and 25 is not extra-solution activity, but rather is recited as the culmination of the previous claim steps and is integrally tied to previous claim steps by making use of the set of maintenance decisions which permeate the claims. Thus, any abstract idea allegedly recited in Claims 21, 28, and 35 is integrated into a practical application under Step 2A, Prong Two.
… Claims 21, 28, and 35 amount to significantly more than the alleged abstract idea under Step 2B. For example, the step of "initiating an automated action to perform maintenance on the equipment using the set of maintenance decisions," as recited in amended Claims 21, 28, and 35, causes maintenance to be performed on the equipment at the one or more times indicated by the set of maintenance decisions…’

Examiner's response: Applicant's argument is not persuasive, because no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination. The claimed invention does not realize any improvements to any other technology. As to the "initiating an automated action to perform maintenance on the equipment using the set of maintenance decisions" limitations, they do not perform maintenance on the equipment but merely initiate an automated action to perform maintenance on the equipment. The claimed invention fails to actually perform "maintenance", as argued. Maintenance scheduling and/or determining an optimal maintenance strategy are not the same as performing maintenance (see 101 Rejection above). The only "actions" in the specification are control actions. The specification is mute about any "automated actions to perform maintenance". Examiner notes that regarding claim interpretations of "initiating an automated action to perform maintenance", the Specification leaves the door wide open, i.e. no definition of "initiating an automated action to perform maintenance on the equipment".
Applicant further argues, (see page 10, last paragraph to page 11, 3rd paragraph):
‘… In Diamond v. Diehr the automated action is opening a press at a particular time, whereas in Claims 21, 28, and 35 of the present application the automated action is an action to perform maintenance on the equipment... This results in improvements over conventional maintenance systems by causing maintenance to be performed at optimal times as determined by performing the optimization recited in Claims 21, 28, and 35…’

Examiner's response: Applicant's argument is not persuasive, because the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing the argued improvement. Applicant cherry–picks snippets out of the Diamond v. Diehr precedential decision and does not map the argued improvement to the disclosure. MPEP 2106.05(a), reads "… If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea... In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible…" (emphasis added).
Regarding the rejections under 103, Applicant's arguments have been considered but they are not persuasive. It is the Examiner's position that the cited references teach the independent claims, and the rejections are maintained. Applicant argues, (see page 11, last paragraph to page 12, next to last paragraph):
‘… Discenzo… is silent with respect to an objective function, and only describes at a high level that operating costs "are considered." Discenzo discloses objective functions in other passages, but none not are cited as comprising (nor described as comprising) a cost of operating the equipment over the time period. Discenzo therefore does not teach, suggest, or disclose "the objective function comprising a first cost of performing maintenance over the time period ... and a second cost of operating the equipment over the time period…’

Examiner's response: Applicant's argument is not persuasive, since the objective function includes the predicted cost of operating the building equipment. The claimed invention is directed to "model predictive maintenance… comprising… an optimization of an objective function… comprising… a second cost of operating the equipment…". Examiner mapped the argued claim limitations to Discenzo as ‘a second cost of operating the equipment (see "predicted machine characteristics (e.g… operating costs" in col. 5, lines 44-61)'. Examiner selected prior art directed to the same field of endeavor, since Applicant set forth explicit examples directed to “[0006]… The objective function includes the predicted cost of operating the building equipment and the predicted cost of performing maintenance on the building equipment” and/or "[0016]… The objective function may include the predicted cost operating the building equipment" (see Specification). The Examiner also applied art in accordance with the guidance set forth in MPEP § 2183, "(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification".

Applicant further argues, (see page 12, last paragraph to page 14, 2nd paragraph):
‘… this portion of Claims 21, 28, and 35 requires "the second cost of operating the equipment over the time period" to decrease as a result of maintenance (e.g., because maintenance improves the efficiency of the equipment, thereby reducing operating cost)… 
… "potential loss of income due to downtime" in Higgins is fundamentally different than the "cost of operating the equipment over the time period" in Claims 21, 28, and 35. For example, the "loss of income" in Higgins is effectively an opportunity cost that is incurred when the equipment are offline (i.e., lost profits from the articles that could have been sold from production of equipment), not costs of operating the equipment when the equipment is online…’

Examiner's response: Applicant's argument is not persuasive, because 1) Examiner does not see these argued features expressed in the claims "(e.g., because maintenance improves the efficiency of the equipment, thereby reducing operating cost)", Applicant argues unclaimed features. In other words, the particulars of the claims are in the Specification or arguments and not in the claims themselves. No skilled artisan would interpret these argued features as claimed features, because the claims themselves are mute about such argued features. Since the claims must stand on their own, Examiner invites Applicant to specifically elaborate (point to) differences between features expressed in the claims themselves and the disclosures in the references. 2) Applicant's arguments do not address Examiner’s mappings. Examiner mapped the claim limitations "cost of operating the equipment over the time period" to Discenzo‘s disclosures. Applicant argues against the second reference by itself without taking into account the limitations that the first reference discloses. Applicant argues against the references individually, however the rejections are based on combinations of references. Applicant's arguments do not address the rejection as a combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		10/7/2022Primary Examiner, Art Unit 2146